Title: To Thomas Jefferson from William Hylton, 22 October 1792
From: Hylton, William
To: Jefferson, Thomas



Sir
Richmond 22 October 1792

My Brother being absent I cannot suffer Mr. Eppes to depart without acknowledging your polite and minute attention to the commission he troubled you with for me! But as the requisite time, mentioned, of the workman to finish a Carriage, denies my family the accomodation they imediately need, I am induced to adopt a temporary convenience untill I can send to Jamaica for Carriages I left behind.
I feel no less particularly obliged for your readiness to proceed in this triffling Object among more momentuous concerns. And have the honor to be with much respect sir Your very obliged & mo hu sert.

Wm. Hylton

